Case 1:13-cv-05691-JHR-KMW Document 299-2 Filed 10/18/19 Page 1 of 186 PageID: 7290




           Exhibit “A”
Case 1:13-cv-05691-JHR-KMW Document 299-2 Filed 10/18/19 Page 2 of 186 PageID: 7291
Case 1:13-cv-05691-JHR-KMW Document 299-2 Filed 10/18/19 Page 3 of 186 PageID: 7292
Case 1:13-cv-05691-JHR-KMW Document 299-2 Filed 10/18/19 Page 4 of 186 PageID: 7293
Case 1:13-cv-05691-JHR-KMW Document 299-2 Filed 10/18/19 Page 5 of 186 PageID: 7294
Case 1:13-cv-05691-JHR-KMW Document 299-2 Filed 10/18/19 Page 6 of 186 PageID: 7295
Case 1:13-cv-05691-JHR-KMW Document 299-2 Filed 10/18/19 Page 7 of 186 PageID: 7296
Case 1:13-cv-05691-JHR-KMW Document 299-2 Filed 10/18/19 Page 8 of 186 PageID: 7297
Case 1:13-cv-05691-JHR-KMW Document 299-2 Filed 10/18/19 Page 9 of 186 PageID: 7298
Case 1:13-cv-05691-JHR-KMW Document 299-2 Filed 10/18/19 Page 10 of 186 PageID: 7299
Case 1:13-cv-05691-JHR-KMW Document 299-2 Filed 10/18/19 Page 11 of 186 PageID: 7300
Case 1:13-cv-05691-JHR-KMW Document 299-2 Filed 10/18/19 Page 12 of 186 PageID: 7301
Case 1:13-cv-05691-JHR-KMW Document 299-2 Filed 10/18/19 Page 13 of 186 PageID: 7302
Case 1:13-cv-05691-JHR-KMW Document 299-2 Filed 10/18/19 Page 14 of 186 PageID: 7303
Case 1:13-cv-05691-JHR-KMW Document 299-2 Filed 10/18/19 Page 15 of 186 PageID: 7304
Case 1:13-cv-05691-JHR-KMW Document 299-2 Filed 10/18/19 Page 16 of 186 PageID: 7305
Case 1:13-cv-05691-JHR-KMW Document 299-2 Filed 10/18/19 Page 17 of 186 PageID: 7306
Case 1:13-cv-05691-JHR-KMW Document 299-2 Filed 10/18/19 Page 18 of 186 PageID: 7307
Case 1:13-cv-05691-JHR-KMW Document 299-2 Filed 10/18/19 Page 19 of 186 PageID: 7308
Case 1:13-cv-05691-JHR-KMW Document 299-2 Filed 10/18/19 Page 20 of 186 PageID: 7309
Case 1:13-cv-05691-JHR-KMW Document 299-2 Filed 10/18/19 Page 21 of 186 PageID: 7310
Case 1:13-cv-05691-JHR-KMW Document 299-2 Filed 10/18/19 Page 22 of 186 PageID: 7311




            Exhibit “B”
Case 1:13-cv-05691-JHR-KMW Document 299-2 Filed 10/18/19 Page 23 of 186 PageID: 7312




                                                                                  D155-1
Case 1:13-cv-05691-JHR-KMW Document 299-2 Filed 10/18/19 Page 24 of 186 PageID: 7313




                                                                                  D155-2
Case 1:13-cv-05691-JHR-KMW Document 299-2 Filed 10/18/19 Page 25 of 186 PageID: 7314




                                                                                  D155-3
Case 1:13-cv-05691-JHR-KMW Document 299-2 Filed 10/18/19 Page 26 of 186 PageID: 7315




                                                                                  D155-4
Case 1:13-cv-05691-JHR-KMW Document 299-2 Filed 10/18/19 Page 27 of 186 PageID: 7316




                                                                                  D155-5
Case 1:13-cv-05691-JHR-KMW Document 299-2 Filed 10/18/19 Page 28 of 186 PageID: 7317




                                                                                  D155-6
Case 1:13-cv-05691-JHR-KMW Document 299-2 Filed 10/18/19 Page 29 of 186 PageID: 7318




                                                                                  D155-7
Case 1:13-cv-05691-JHR-KMW Document 299-2 Filed 10/18/19 Page 30 of 186 PageID: 7319




                                                                                  D155-8
Case 1:13-cv-05691-JHR-KMW Document 299-2 Filed 10/18/19 Page 31 of 186 PageID: 7320




                                                                                  D155-9
Case 1:13-cv-05691-JHR-KMW Document 299-2 Filed 10/18/19 Page 32 of 186 PageID: 7321




                                                                                D155-10
Case 1:13-cv-05691-JHR-KMW Document 299-2 Filed 10/18/19 Page 33 of 186 PageID: 7322




            Exhibit “C”
Case 1:13-cv-05691-JHR-KMW Document 299-2 Filed 10/18/19 Page 34 of 186 PageID: 7323
Case 1:13-cv-05691-JHR-KMW Document 299-2 Filed 10/18/19 Page 35 of 186 PageID: 7324
Case 1:13-cv-05691-JHR-KMW Document 299-2 Filed 10/18/19 Page 36 of 186 PageID: 7325
Case 1:13-cv-05691-JHR-KMW Document 299-2 Filed 10/18/19 Page 37 of 186 PageID: 7326
Case 1:13-cv-05691-JHR-KMW Document 299-2 Filed 10/18/19 Page 38 of 186 PageID: 7327




            Exhibit “D”
Case 1:13-cv-05691-JHR-KMW Document 299-2 Filed 10/18/19 Page 39 of 186 PageID: 7328
Case 1:13-cv-05691-JHR-KMW Document 299-2 Filed 10/18/19 Page 40 of 186 PageID: 7329
Case 1:13-cv-05691-JHR-KMW Document 299-2 Filed 10/18/19 Page 41 of 186 PageID: 7330
Case 1:13-cv-05691-JHR-KMW Document 299-2 Filed 10/18/19 Page 42 of 186 PageID: 7331
Case 1:13-cv-05691-JHR-KMW Document 299-2 Filed 10/18/19 Page 43 of 186 PageID: 7332
Case 1:13-cv-05691-JHR-KMW Document 299-2 Filed 10/18/19 Page 44 of 186 PageID: 7333
Case 1:13-cv-05691-JHR-KMW Document 299-2 Filed 10/18/19 Page 45 of 186 PageID: 7334




            Exhibit “E”
Case 1:13-cv-05691-JHR-KMW
     1:13-cv-05691-JHR-KMW Document 299-2
                                    286-2 Filed
Case                       Document
                                Michael    J. 10/18/19
                                          Filed 10/14/19 Page 77
                                                Graham Page   46 of
                                                                 of 123
                                                                    186 PageID: 7335
                                                                        PageID: 5569

         1                    UNITED STATES DISTRICT COURT
         2                   FOR THE DISTRICT OF NEW JERSEY
         3    ------------------------------
              SMART VENT PRODUCTS, INC.,           :Civil Action No.
         4                                      :1:13-cv-05691
                         Plaintiffs,               :
         5    vs.                               :
                                                   :
         6    CRAWL SPACE DOOR SYSTEM, INC. :
              D/B/A CRAWL SPACE DOOR               :
         7    SYSTEMS, INC.,                    :
                                                   :
         8               Defendant.             :
              ------------------------------
         9                                 _ _ _
                                      JANUARY 29, 2016
        10                                 - - -
        11
        12               Transcript of the deposition of MICHAEL
        13       J. GRAHAM, called for Oral Examination in the
        14       above-captioned matter, said deposition taken
        15       by and before MARGARET M. REIHL, A Registered
        16       Professional Reporter, Certified Shorthand
        17       Reporter and Notary Public, at the offices of
        18       WHITE & WILLIAMS LLP, 457 Haddonfield Road,
        19       Suite 400, Liberty View, Cherry Hill, New
        20       Jersey, commencing at 9:33 a.m., there being
        21       present:
        22
        23                     GOLKOW TECHNOLOGIES, INC.
                            877.370.3377 ph/917.591.5672 fax
        24                          deps@golkow.com
        25

       Golkow Technologies, Inc.                                             Page 1
Case 1:13-cv-05691-JHR-KMW
     1:13-cv-05691-JHR-KMW Document 299-2
                                    286-2 Filed
Case                       Document
                                Michael    J. 10/18/19
                                          Filed 10/14/19 Page 78
                                                Graham Page   47 of
                                                                 of 123
                                                                    186 PageID: 7336
                                                                        PageID: 5570

         1    Space overstates the net area of its vent?

         2                     MR. DiMARINO:    Do you actually have

         3    Exhibit D available?

         4                     MR. ONUFRAK:    I don't believe so, no.

         5                     THE WITNESS:    So if I can answer that,

         6    if I can say, just to make sure that I'm clear, in 53 a

         7    third party determined that the total -- so our -- does

         8    this say that our third party determined this?

         9    BY MR. ONUFRAK:

        10    Q.       I believe you're referring to Lori Malitsky's

        11    contention as set forth in her exhibit.        Let me ask it

        12    this way:    You've determined that Crawl Space Doors

        13    overstates the net open area of its vents, correct?

        14    A.       Yes.

        15    Q.       Tell me everything you know about how your

        16    company has done that over the last few years.

        17    A.       How we have done what?

        18    Q.       Determined that Crawl Space overstates the net

        19    open area?

        20    A.       There are two elements that make up the

        21    enclosed area that a vent can cover, and so let me ask

        22    another question, if you don't mind -- am I allowed to

        23    ask questions like this so I can clarify?        I just want

        24    to make sure I --

        25    Q.       Generally, you should not, but just try to

       Golkow Technologies, Inc.                                            Page 15
Case 1:13-cv-05691-JHR-KMW
     1:13-cv-05691-JHR-KMW Document 299-2
                                    286-2 Filed
Case                       Document
                                Michael    J. 10/18/19
                                          Filed 10/14/19 Page 79
                                                Graham Page   48 of
                                                                 of 123
                                                                    186 PageID: 7337
                                                                        PageID: 5571

         1    answer the best you can.

         2    A.       All right.    So we'll talk about net open area.

         3                     MR. DiMARINO:    Hold on.    Make sure you

         4    understand the question that's being asked.         If you

         5    need clarification, then ask for clarification.

         6                     THE WITNESS:    So if you could clarify

         7    are we talking about the net open area of the Crawl

         8    Space Door or area of coverage of Crawl Space Door?

         9    BY MR. ONUFRAK:

        10    Q.       We can talk about both.

        11    A.       Let's start with the net open area.        So the net

        12    open area is one component that's used to figure out

        13    what the coverage is of one particular vent, and that's

        14    1 square inch per 1 square foot coverage per vent, and

        15    back in 1999 or in 2000, when I started this AMCA,

        16    method of measuring that net open area was important to

        17    us because we also have a net open area on our vent,

        18    and that's how much -- that's a key piece that's the

        19    open area that water can get through, and so we use

        20    that AMCA standard, which is the standard in the

        21    industry, to measure net open area.

        22             And NFA free area is also another term that's

        23    used usually in the ventilation industry.        It's also

        24    pointed to in the flood vent industry.        When we used

        25    that method to measure the Crawl Space Door, it was not

       Golkow Technologies, Inc.                                            Page 16
Case 1:13-cv-05691-JHR-KMW
     1:13-cv-05691-JHR-KMW Document 299-2
                                    286-2 Filed
Case                       Document
                                Michael    J. 10/18/19
                                          Filed 10/14/19 Page 80
                                                Graham Page   49 of
                                                                 of 123
                                                                    186 PageID: 7338
                                                                        PageID: 5572

         1    only not off by just a little bit, it was so far off

         2    that we thought we were -- you know, something was

         3    wrong.   So we found just by using very simple, not

         4    even -- and just to clarify -- now, I don't have -- as

         5    a tool maker, I am trained to be able to measure things

         6    that are the thickness of your hair, very, very

         7    accurate, within 1,000s of an inch measurement, and I

         8    know how to measure.

         9             With a wooden ruler, we could take a wooden

        10    ruler to this and realize that something was way, way

        11    off, and so the first thing was clear was the

        12    measurement of the net free area was incorrect, okay.

        13    So that's one element to figure out how many square

        14    inches of coverage a vent takes.

        15             The other is the coefficient of discharge, and

        16    there are references in TB1.      There's references in

        17    ASCE 24.   There are references that go back to 1850

        18    that talk about the flow of water and why water flows

        19    through a smooth round pipe faster than a square rough

        20    element.   And so when we looked at the coefficient to

        21    discharge of an obstructed opening, and an obstructed

        22    opening is very clear, and, again, all those documents

        23    that if there's a louver or a grill or grate in front

        24    of an opening, it's categorized as obstructed, and

        25    unlike a round pipe with nothing in front of it, it

       Golkow Technologies, Inc.                                            Page 17
Case 1:13-cv-05691-JHR-KMW
     1:13-cv-05691-JHR-KMW Document 299-2
                                    286-2 Filed
Case                       Document
                                Michael    J. 10/18/19
                                          Filed 10/14/19 Page 81
                                                Graham Page   50 of
                                                                 of 123
                                                                    186 PageID: 7339
                                                                        PageID: 5573

         1    gives you .6 coefficient of discharge.        It is clear to

         2    a layman that there are obstructions, and so discharge

         3    for that should be a .2 or should be something around a

         4    .2, and in the latest information they're using .8, and

         5    .8 is a coefficient of discharge, which means that .8.

         6    So with a .8 the water flows through this obstructed

         7    opening faster than an open -- clear open pipe, and

         8    it's not even reasonable that it could be.

         9    Q.       When did you personally or the company in

        10    general first hear of Crawl Space Doors?

        11    A.       So Crawl Space Doors has always sold

        12    nonengineered openings or air vents from very, very

        13    early on in our business.      We have, I would say, 50

        14    nonengineered openings, which are air vents that are

        15    used as flood vents in the industry.

        16    Q.       Not 50 from Crawl Space Doors, you mean 50 in

        17    total?

        18    A.       Yes, sir.    Maybe more than 50, but 50, about 50

        19    that we know of that are air vents that are used in

        20    different parts of the country as flood vents.

        21    Q.       Now, you have made it your business to research

        22    and search for these nonengineered openings over many

        23    years; isn't that true?

        24    A.       Yes.

        25    Q.       Have you done that personally?

       Golkow Technologies, Inc.                                            Page 18
Case 1:13-cv-05691-JHR-KMW
     1:13-cv-05691-JHR-KMW Document 299-2
                                    286-2 Filed
Case                       Document
                                Michael    J. 10/18/19
                                          Filed 10/14/19 Page 82
                                                Graham Page   51 of
                                                                 of 123
                                                                    186 PageID: 7340
                                                                        PageID: 5574

         1    Q.       That was done for Crawl Space Door vents?

         2    A.       It was done for our vent.      It was done for

         3    Crawl Space Door vents, and any time we find something

         4    that we want to measure, we use that technique because

         5    it's the most accurate.

         6    Q.       Has that technique been used on all the 50 or

         7    so nonengineered vents that you've found?

         8    A.       No, because it's stamped on the face of all but

         9    Crawl Space Doors, I think.

        10    Q.       Are there any other engineers employed by the

        11    company?

        12    A.       No.

        13    Q.       You mentioned consulting engineers.        Are there

        14    consulting engineers who are employed on a regular

        15    basis by the company?

        16    A.       No.    Well, actually one, Ed Novack was an

        17    engineer that we -- before we brought -- Jim has been

        18    with us for many a year.      Ed Novack that did a lot of

        19    our AutoCAD, he wasn't involved in any of this.

        20    Q.       How many consulting engineers has the company

        21    employed, say, in the last five years?

        22    A.       I'm thinking maybe eight.

        23    Q.       Have any of them been employed to look at Crawl

        24    Space Door vents?

        25    A.       Yes.

       Golkow Technologies, Inc.                                            Page 28
Case 1:13-cv-05691-JHR-KMW
     1:13-cv-05691-JHR-KMW Document 299-2
                                    286-2 Filed
Case                       Document
                                Michael    J. 10/18/19
                                          Filed 10/14/19 Page 83
                                                Graham Page   52 of
                                                                 of 123
                                                                    186 PageID: 7341
                                                                        PageID: 5575

         1    Q.       Who are they?

         2                     MR. DiMARINO:    With the exception of the

         3    individual we discussed, you can answer that question.

         4                     THE WITNESS:    Okay.   Bill Coulbourne.

         5    BY MR. ONUFRAK:

         6    Q.       How do you spell that?

         7    A.       C-o-l-b-o-u-r-n.     And so I would say just Bill.

         8    Q.       How about Rebecca Quinn?

         9    A.       No.

        10    Q.       Has the company employed her as a consulting

        11    engineer?

        12    A.       Yes.

        13    Q.       On what occasions?

        14    A.       Back when we first started our business, she

        15    was very knowledgeable in both the NFIP and the

        16    building code requirements, and so in 2002 and '03 --

        17    2001, maybe as far back as then, we would ask for her

        18    assistance to help us understand the rules on

        19    certification process, the building code and the NFIP

        20    requirements.

        21    Q.       But she was not employed to look at Crawl Space

        22    Doors' vents?

        23    A.       Correct.

        24    Q.       What specifically did Mr. Coulbourne do with

        25    regard to Crawl Space Door vents?

       Golkow Technologies, Inc.                                            Page 29
Case 1:13-cv-05691-JHR-KMW
     1:13-cv-05691-JHR-KMW Document 299-2
                                    286-2 Filed
Case                       Document
                                Michael    J. 10/18/19
                                          Filed 10/14/19 Page 84
                                                Graham Page   53 of
                                                                 of 123
                                                                    186 PageID: 7342
                                                                        PageID: 5576

         1    A.       If I remember correctly, and we do a lot of

         2    stuff, I think that we asked him to confirm our

         3    measurements.

         4    Q.       What time period would he have confirmed those

         5    measurements?

         6    A.       I'm not sure.

         7    Q.       Could you give a reasonable estimate?

         8    A.       I'm going from the documents that I've read,

         9    going back, you know, I'm going to say, I don't know, I

        10    could say 2005, but I'm not sure.

        11    Q.       Let me hand you what we'll mark for

        12    identification as Smart Vent-5, which is the answers to

        13    Defendant's Second Set of Interrogatories.

        14                     (Document marked for identification as

        15             Smart Vent Deposition Exhibit No. 5.)

        16    BY MR. ONUFRAK:

        17    Q.       Let me direct your attention to Interrogatory

        18    Number 22, which is on Page 11.       It refers there to

        19    something called Smart Vent's Non-Engineered Opening

        20    Guide, Volume 1, dated January 2015.

        21             Are you familiar with that document?

        22    A.       Yes.

        23    Q.       And it says there, "the vent located at the

        24    bottom of Page 8 was included as an example of a

        25    nonengineered opening found in the field."

       Golkow Technologies, Inc.                                            Page 30
Case 1:13-cv-05691-JHR-KMW Document 299-2 Filed 10/18/19 Page 54 of 186 PageID: 7343




            Exhibit “F”
Case
 Case1:13-cv-05691-JHR-KMW
      1:13-cv-05691-JBS-KMW Document
                            Document299-2 Filed05/17/19
                                     178 Filed  10/18/19 Page
                                                          Page155 of 186
                                                               of 113    PageID:
                                                                      PageID:    7344
                                                                              2834
Case
 Case1:13-cv-05691-JHR-KMW
       1:13-cv-05691-JBS-KMWDocument
                             Document299-2       10/18/19 Page 2
                                       178 Filed 05/17/19      56ofof113
                                                                      186PageID:
                                                                          PageID:2835
                                                                                  7345
Case 1:13-cv-05691-JHR-KMW Document 299-2 Filed 10/18/19 Page 57 of 186 PageID: 7346
 Case 1:13-cv-05691-JBS-KMW Document 178 Filed 05/17/19 Page 3 of 113 PageID: 2836
Case
 Case1:13-cv-05691-JHR-KMW
       1:13-cv-05691-JBS-KMW Document
                              Document299-2 Filed 05/17/19
                                       178 Filed  10/18/19 Page
                                                           Page 458
                                                                  ofof 186PageID:
                                                                     113   PageID:2837
                                                                                   7347
Case
 Case1:13-cv-05691-JHR-KMW
       1:13-cv-05691-JBS-KMW Document
                              Document299-2 Filed 05/17/19
                                       178 Filed  10/18/19 Page
                                                           Page 559
                                                                  ofof 186PageID:
                                                                     113   PageID:2838
                                                                                   7348
Case
 Case1:13-cv-05691-JHR-KMW
       1:13-cv-05691-JBS-KMW Document
                              Document299-2 Filed 05/17/19
                                       178 Filed  10/18/19 Page
                                                           Page 660
                                                                  ofof 186PageID:
                                                                     113   PageID:2839
                                                                                   7349
Case 1:13-cv-05691-JHR-KMW Document 299-2 Filed 10/18/19 Page 61 of 186 PageID: 7350
 Case 1:13-cv-05691-JBS-KMW Document 178 Filed 05/17/19 Page 7 of 113 PageID: 2840
Case
 Case1:13-cv-05691-JHR-KMW
       1:13-cv-05691-JBS-KMW Document
                              Document299-2 Filed 05/17/19
                                       178 Filed  10/18/19 Page
                                                           Page 862
                                                                  ofof 186PageID:
                                                                     113   PageID:2841
                                                                                   7351
Case
 Case1:13-cv-05691-JHR-KMW
       1:13-cv-05691-JBS-KMW Document
                              Document299-2      10/18/19 Page
                                       178 Filed 05/17/19 Page 963ofof113
                                                                       186PageID:
                                                                           PageID:2842
                                                                                   7352
Case
 Case1:13-cv-05691-JHR-KMW
      1:13-cv-05691-JBS-KMW Document
                             Document299-2 Filed05/17/19
                                      178 Filed  10/18/19 Page
                                                           Page10
                                                                64ofof113
                                                                       186PageID:
                                                                           PageID:2843
                                                                                   7353
Case
Case 1:13-cv-05691-JHR-KMW Document 178
     1:13-cv-05691-JBS-KMW Document 299-2Filed
                                           Filed 10/18/19Page
                                               05/17/19   Page1165
                                                                 of of
                                                                    113186 PageID:
                                                                         PageID:   7354
                                                                                 2844
Case
 Case1:13-cv-05691-JHR-KMW
      1:13-cv-05691-JBS-KMW Document
                             Document299-2 Filed05/17/19
                                      178 Filed  10/18/19 Page
                                                           Page12
                                                                66ofof113
                                                                       186PageID:
                                                                           PageID:2845
                                                                                   7355
Case 1:13-cv-05691-JHR-KMW Document 299-2 Filed 10/18/19 Page 67 of 186 PageID: 7356
 Case 1:13-cv-05691-JBS-KMW Document 178 Filed 05/17/19 Page 13 of 113 PageID: 2846
Case
 Case1:13-cv-05691-JHR-KMW
      1:13-cv-05691-JBS-KMW Document
                             Document299-2 Filed05/17/19
                                      178 Filed  10/18/19 Page
                                                           Page14
                                                                68ofof113
                                                                       186PageID:
                                                                           PageID:2847
                                                                                   7357
Case
 Case1:13-cv-05691-JHR-KMW
      1:13-cv-05691-JBS-KMW Document
                             Document299-2 Filed05/17/19
                                      178 Filed  10/18/19 Page
                                                           Page15
                                                                69ofof113
                                                                       186PageID:
                                                                           PageID:2848
                                                                                   7358
Case
 Case1:13-cv-05691-JHR-KMW
      1:13-cv-05691-JBS-KMW Document
                             Document299-2 Filed05/17/19
                                      178 Filed  10/18/19 Page
                                                           Page16
                                                                70ofof113
                                                                       186PageID:
                                                                           PageID:2849
                                                                                   7359
Case
Case 1:13-cv-05691-JHR-KMW Document 178
     1:13-cv-05691-JBS-KMW Document 299-2Filed
                                           Filed 10/18/19Page
                                               05/17/19   Page1771
                                                                 of of
                                                                    113186 PageID:
                                                                         PageID:   7360
                                                                                 2850
Case
 Case1:13-cv-05691-JHR-KMW
      1:13-cv-05691-JBS-KMW Document
                             Document299-2 Filed05/17/19
                                      178 Filed  10/18/19 Page
                                                           Page18
                                                                72ofof113
                                                                       186PageID:
                                                                           PageID:2851
                                                                                   7361
Case 1:13-cv-05691-JHR-KMW Document 299-2 Filed 10/18/19 Page 73 of 186 PageID: 7362
 Case 1:13-cv-05691-JBS-KMW Document 178 Filed 05/17/19 Page 19 of 113 PageID: 2852
Case
 Case1:13-cv-05691-JHR-KMW
      1:13-cv-05691-JBS-KMW Document
                             Document299-2 Filed05/17/19
                                      178 Filed  10/18/19 Page
                                                           Page20
                                                                74ofof113
                                                                       186PageID:
                                                                           PageID:2853
                                                                                   7363
Case
Case 1:13-cv-05691-JHR-KMW Document 178
     1:13-cv-05691-JBS-KMW Document 299-2Filed
                                           Filed 10/18/19Page
                                               05/17/19   Page2175
                                                                 of of
                                                                    113186 PageID:
                                                                         PageID:   7364
                                                                                 2854
Case
 Case1:13-cv-05691-JHR-KMW
      1:13-cv-05691-JBS-KMW Document
                             Document299-2 Filed05/17/19
                                      178 Filed  10/18/19 Page
                                                           Page22
                                                                76ofof113
                                                                       186PageID:
                                                                           PageID:2855
                                                                                   7365
Case
 Case1:13-cv-05691-JHR-KMW
      1:13-cv-05691-JBS-KMW Document
                             Document299-2 Filed05/17/19
                                      178 Filed  10/18/19 Page
                                                           Page23
                                                                77ofof113
                                                                       186PageID:
                                                                           PageID:2856
                                                                                   7366
Case
 Case1:13-cv-05691-JHR-KMW
      1:13-cv-05691-JBS-KMW Document
                             Document299-2 Filed05/17/19
                                      178 Filed  10/18/19 Page
                                                           Page24
                                                                78ofof113
                                                                       186PageID:
                                                                           PageID:2857
                                                                                   7367
Case
 Case1:13-cv-05691-JHR-KMW
      1:13-cv-05691-JBS-KMW Document
                             Document299-2 Filed05/17/19
                                      178 Filed  10/18/19 Page
                                                           Page25
                                                                79ofof113
                                                                       186PageID:
                                                                           PageID:2858
                                                                                   7368
Case
 Case1:13-cv-05691-JHR-KMW
      1:13-cv-05691-JBS-KMW Document
                             Document299-2 Filed05/17/19
                                      178 Filed  10/18/19 Page
                                                           Page26
                                                                80ofof113
                                                                       186PageID:
                                                                           PageID:2859
                                                                                   7369
Case
Case 1:13-cv-05691-JHR-KMW Document 178
     1:13-cv-05691-JBS-KMW Document 299-2Filed
                                           Filed 10/18/19Page
                                               05/17/19   Page2781
                                                                 of of
                                                                    113186 PageID:
                                                                         PageID:   7370
                                                                                 2860
Case
 Case1:13-cv-05691-JHR-KMW
      1:13-cv-05691-JBS-KMW Document
                             Document299-2 Filed05/17/19
                                      178 Filed  10/18/19 Page
                                                           Page28
                                                                82ofof113
                                                                       186PageID:
                                                                           PageID:2861
                                                                                   7371
Case
Case 1:13-cv-05691-JHR-KMW Document 178
     1:13-cv-05691-JBS-KMW Document 299-2Filed
                                           Filed 10/18/19Page
                                               05/17/19   Page2983
                                                                 of of
                                                                    113186 PageID:
                                                                         PageID:   7372
                                                                                 2862
Case
 Case1:13-cv-05691-JHR-KMW
      1:13-cv-05691-JBS-KMW Document
                             Document299-2 Filed05/17/19
                                      178 Filed  10/18/19 Page
                                                           Page30
                                                                84ofof113
                                                                       186PageID:
                                                                           PageID:2863
                                                                                   7373
Case
 Case1:13-cv-05691-JHR-KMW
      1:13-cv-05691-JBS-KMW Document
                             Document299-2 Filed05/17/19
                                      178 Filed  10/18/19 Page
                                                           Page31
                                                                85ofof113
                                                                       186PageID:
                                                                           PageID:2864
                                                                                   7374
Case
 Case1:13-cv-05691-JHR-KMW
      1:13-cv-05691-JBS-KMW Document
                             Document299-2 Filed05/17/19
                                      178 Filed  10/18/19 Page
                                                          Page32
                                                               86of
                                                                  of113
                                                                     186PageID:
                                                                        PageID:2865
                                                                                7375
Case
 Case1:13-cv-05691-JHR-KMW
      1:13-cv-05691-JBS-KMW Document
                             Document299-2 Filed05/17/19
                                      178 Filed  10/18/19 Page
                                                           Page33
                                                                87ofof113
                                                                       186PageID:
                                                                           PageID:2866
                                                                                   7376
Case
 Case1:13-cv-05691-JHR-KMW
      1:13-cv-05691-JBS-KMW Document
                             Document299-2 Filed05/17/19
                                      178 Filed  10/18/19 Page
                                                           Page34
                                                                88ofof113
                                                                       186PageID:
                                                                           PageID:2867
                                                                                   7377
Case
Case 1:13-cv-05691-JHR-KMW Document 178
     1:13-cv-05691-JBS-KMW Document 299-2Filed
                                           Filed 10/18/19Page
                                               05/17/19   Page3589
                                                                 of of
                                                                    113186 PageID:
                                                                         PageID:   7378
                                                                                 2868
Case
 Case1:13-cv-05691-JHR-KMW
      1:13-cv-05691-JBS-KMW Document
                             Document299-2 Filed05/17/19
                                      178 Filed  10/18/19 Page
                                                           Page36
                                                                90ofof113
                                                                       186PageID:
                                                                           PageID:2869
                                                                                   7379
Case
 Case1:13-cv-05691-JHR-KMW
      1:13-cv-05691-JBS-KMW Document
                             Document299-2 Filed05/17/19
                                      178 Filed  10/18/19 Page
                                                           Page37
                                                                91ofof113
                                                                       186PageID:
                                                                           PageID:2870
                                                                                   7380
Case
 Case1:13-cv-05691-JHR-KMW
      1:13-cv-05691-JBS-KMW Document
                             Document299-2 Filed05/17/19
                                      178 Filed  10/18/19 Page
                                                           Page38
                                                                92ofof113
                                                                       186PageID:
                                                                           PageID:2871
                                                                                   7381
Case
 Case1:13-cv-05691-JHR-KMW
      1:13-cv-05691-JBS-KMW Document
                             Document299-2 Filed05/17/19
                                      178 Filed  10/18/19 Page
                                                           Page39
                                                                93ofof113
                                                                       186PageID:
                                                                           PageID:2872
                                                                                   7382
Case
 Case1:13-cv-05691-JHR-KMW
      1:13-cv-05691-JBS-KMW Document
                             Document299-2 Filed05/17/19
                                      178 Filed  10/18/19 Page
                                                           Page40
                                                                94ofof113
                                                                       186PageID:
                                                                           PageID:2873
                                                                                   7383
Case
Case 1:13-cv-05691-JHR-KMW
     1:13-cv-05691-JBS-KMW Document
                           Document 299-2 Filed
                                    178 Filed   10/18/19Page
                                              05/17/19   Page4195
                                                                of of
                                                                   113186 PageID:
                                                                        PageID:   7384
                                                                                2874
Case
 Case1:13-cv-05691-JHR-KMW
      1:13-cv-05691-JBS-KMW Document
                             Document299-2 Filed05/17/19
                                      178 Filed  10/18/19 Page
                                                          Page42
                                                               96of
                                                                  of113
                                                                     186PageID:
                                                                        PageID:2875
                                                                                7385
Case
Case 1:13-cv-05691-JHR-KMW
     1:13-cv-05691-JBS-KMW Document
                           Document 299-2 Filed
                                    178 Filed   10/18/19 Page
                                              05/17/19    Page4397
                                                                 ofof 186
                                                                    113   PageID:
                                                                        PageID:   7386
                                                                                2876
Case
 Case1:13-cv-05691-JHR-KMW
       1:13-cv-05691-JBS-KMW Document
                              Document299-2 Filed 05/17/19
                                       178 Filed  10/18/19 Page
                                                           Page 44
                                                                98 of
                                                                   of 113
                                                                      186 PageID:
                                                                          PageID: 2877
                                                                                  7387
Case
Case 1:13-cv-05691-JHR-KMW
     1:13-cv-05691-JBS-KMW Document
                           Document 299-2 Filed
                                    178 Filed   10/18/19Page
                                              05/17/19   Page4599
                                                                ofof 186
                                                                   113   PageID:
                                                                       PageID:   7388
                                                                               2878
 Case1:13-cv-05691-JBS-KMW
Case  1:13-cv-05691-JHR-KMW Document
                             Document178
                                      299-2   Filed
                                          Filed     10/18/19
                                                 05/17/19    Page
                                                           Page    100
                                                                46 of   of PageID:
                                                                      113  186 PageID:
                                                                                   2879
                                      7389
 Case
Case   1:13-cv-05691-JHR-KMWDocument
     1:13-cv-05691-JBS-KMW   Document  299-2
                                     178  FiledFiled 10/18/19
                                                05/17/19   PagePage
                                                                47 of101
                                                                      113ofPageID:
                                                                            186 PageID:
                                                                                   2880
                                       7390
Case1:13-cv-05691-JBS-KMW
Case 1:13-cv-05691-JHR-KMW Document
                            Document178
                                     299-2   Filed
                                         Filed     10/18/19
                                                05/17/19    Page
                                                          Page 48 102 of 186
                                                                  of 113     PageID:
                                                                         PageID: 2881
                                     7391
 Case
Case   1:13-cv-05691-JHR-KMWDocument
     1:13-cv-05691-JBS-KMW    Document 299-2
                                     178  FiledFiled 10/18/19
                                                05/17/19   PagePage
                                                                49 of103
                                                                      113ofPageID:
                                                                            186 PageID:
                                                                                   2882
                                       7392
 Case1:13-cv-05691-JBS-KMW
Case  1:13-cv-05691-JHR-KMW Document
                             Document178
                                      299-2   Filed
                                          Filed     10/18/19
                                                 05/17/19    Page
                                                           Page    104
                                                                50 of   of PageID:
                                                                      113  186 PageID:
                                                                                   2883
                                      7393
Case 1:13-cv-05691-JHR-KMW Document 299-2 Filed 10/18/19 Page 105 of 186 PageID:
Case 1:13-cv-05691-JBS-KMW Document 178
                                     7394Filed 05/17/19 Page 51 of 113 PageID: 2884
 Case1:13-cv-05691-JBS-KMW
Case  1:13-cv-05691-JHR-KMW Document
                             Document178
                                      299-2   Filed
                                          Filed     10/18/19
                                                 05/17/19    Page
                                                           Page    106
                                                                52 of   of PageID:
                                                                      113  186 PageID:
                                                                                   2885
                                      7395
 Case
Case   1:13-cv-05691-JHR-KMWDocument
     1:13-cv-05691-JBS-KMW   Document  299-2
                                     178  FiledFiled 10/18/19
                                                05/17/19   PagePage
                                                                53 of107
                                                                      113ofPageID:
                                                                            186 PageID:
                                                                                   2886
                                       7396
 Case1:13-cv-05691-JBS-KMW
Case  1:13-cv-05691-JHR-KMW Document
                             Document178
                                      299-2   Filed
                                          Filed     10/18/19
                                                 05/17/19    Page
                                                           Page    108
                                                                54 of   of PageID:
                                                                      113  186 PageID:
                                                                                   2887
                                      7397
 Case
Case   1:13-cv-05691-JHR-KMWDocument
     1:13-cv-05691-JBS-KMW    Document 299-2
                                     178  FiledFiled 10/18/19
                                                05/17/19   PagePage
                                                                55 of109
                                                                      113ofPageID:
                                                                            186 PageID:
                                                                                   2888
                                       7398
Case1:13-cv-05691-JBS-KMW
Case 1:13-cv-05691-JHR-KMW Document
                            Document178
                                     299-2Filed
                                             Filed 10/18/19Page
                                                05/17/19     Page
                                                                56 110 of 186
                                                                   of 113     PageID:
                                                                          PageID: 2889
                                     7399
 Case
Case   1:13-cv-05691-JHR-KMWDocument
     1:13-cv-05691-JBS-KMW   Document  299-2
                                     178  FiledFiled 10/18/19
                                                05/17/19   PagePage
                                                                57 of111
                                                                      113ofPageID:
                                                                            186 PageID:
                                                                                   2890
                                       7400
 Case1:13-cv-05691-JBS-KMW
Case  1:13-cv-05691-JHR-KMW Document
                             Document178
                                      299-2   Filed
                                          Filed     10/18/19
                                                 05/17/19    Page
                                                           Page    112
                                                                58 of   of PageID:
                                                                      113  186 PageID:
                                                                                   2891
                                      7401
 Case
Case   1:13-cv-05691-JHR-KMWDocument
     1:13-cv-05691-JBS-KMW   Document  299-2
                                     178  FiledFiled 10/18/19
                                                05/17/19   PagePage
                                                                59 of113
                                                                      113ofPageID:
                                                                            186 PageID:
                                                                                   2892
                                       7402
Case1:13-cv-05691-JBS-KMW
Case 1:13-cv-05691-JHR-KMW Document
                            Document178
                                     299-2   Filed
                                         Filed     10/18/19
                                                05/17/19    Page
                                                          Page 60 114 of 186
                                                                  of 113     PageID:
                                                                         PageID: 2893
                                     7403
 Case1:13-cv-05691-JBS-KMW
Case  1:13-cv-05691-JHR-KMW Document
                             Document178
                                      299-2   Filed
                                          Filed     10/18/19
                                                 05/17/19    Page
                                                           Page    115
                                                                61 of   of PageID:
                                                                      113  186 PageID:
                                                                                   2894
                                      7404
Case
Case 1:13-cv-05691-JBS-KMW
     1:13-cv-05691-JHR-KMW Document
                           Document 178
                                    299-2Filed 05/17/19
                                            Filed 10/18/19Page 62116
                                                            Page of 113 PageID:
                                                                     of 186     2895
                                                                            PageID:
                                    7405
 Case1:13-cv-05691-JBS-KMW
Case  1:13-cv-05691-JHR-KMW Document
                             Document178
                                      299-2   Filed
                                          Filed     10/18/19
                                                 05/17/19    Page
                                                           Page    117
                                                                63 of   of PageID:
                                                                      113  186 PageID:
                                                                                   2896
                                      7406
Case 1:13-cv-05691-JBS-KMW
Case 1:13-cv-05691-JHR-KMW Document
                           Document178
                                    299-2Filed
                                            Filed 10/18/19Page
                                               05/17/19     Page
                                                               64 118 of 186
                                                                  of 113     PageID:
                                                                         PageID: 2897
                                    7407
Case 1:13-cv-05691-JHR-KMW Document 299-2 Filed 10/18/19 Page 119 of 186 PageID:
Case 1:13-cv-05691-JBS-KMW Document 178
                                     7408Filed 05/17/19 Page 65 of 113 PageID: 2898
Case
Case 1:13-cv-05691-JBS-KMW
     1:13-cv-05691-JHR-KMW Document
                           Document 178
                                    299-2Filed 05/17/19
                                            Filed 10/18/19Page 66120
                                                            Page of 113 PageID:
                                                                     of 186     2899
                                                                            PageID:
                                    7409
 Case1:13-cv-05691-JBS-KMW
Case  1:13-cv-05691-JHR-KMW Document
                             Document178
                                      299-2   Filed
                                          Filed     10/18/19
                                                 05/17/19    Page
                                                           Page    121
                                                                67 of   of PageID:
                                                                      113  186 PageID:
                                                                                   2900
                                      7410
Case 1:13-cv-05691-JBS-KMW
     1:13-cv-05691-JHR-KMW Document
                           Document 178
                                    299-2Filed  05/17/19
                                            Filed 10/18/19Page 68122
                                                            Page  of 113  PageID:
                                                                      of 186      2901
                                                                             PageID:
                                    7411
 Case1:13-cv-05691-JBS-KMW
Case  1:13-cv-05691-JHR-KMW Document
                             Document178
                                      299-2   Filed
                                          Filed     10/18/19
                                                 05/17/19    Page
                                                           Page    123
                                                                69 of   of PageID:
                                                                      113  186 PageID:
                                                                                   2902
                                      7412
 Case1:13-cv-05691-JBS-KMW
Case  1:13-cv-05691-JHR-KMW Document
                             Document178
                                      299-2   Filed
                                          Filed     10/18/19
                                                 05/17/19    Page
                                                           Page    124
                                                                70 of   of PageID:
                                                                      113  186 PageID:
                                                                                   2903
                                      7413
 Case1:13-cv-05691-JBS-KMW
Case  1:13-cv-05691-JHR-KMW Document
                             Document178
                                      299-2   Filed
                                          Filed     10/18/19
                                                 05/17/19    Page
                                                           Page    125
                                                                71 of   of PageID:
                                                                      113  186 PageID:
                                                                                   2904
                                      7414
Case1:13-cv-05691-JBS-KMW
Case 1:13-cv-05691-JHR-KMW Document
                            Document178
                                     299-2   Filed
                                         Filed     10/18/19
                                                05/17/19    Page
                                                          Page 72 126 of 186
                                                                  of 113     PageID:
                                                                         PageID: 2905
                                     7415
 Case1:13-cv-05691-JBS-KMW
Case  1:13-cv-05691-JHR-KMW Document
                             Document178
                                      299-2   Filed
                                          Filed     10/18/19
                                                 05/17/19    Page
                                                           Page    127
                                                                73 of   of PageID:
                                                                      113  186 PageID:
                                                                                   2906
                                      7416
Case1:13-cv-05691-JBS-KMW
Case 1:13-cv-05691-JHR-KMW Document
                            Document178
                                     299-2Filed
                                             Filed 10/18/19Page
                                                05/17/19     Page
                                                                74 128 of 186
                                                                   of 113     PageID:
                                                                          PageID: 2907
                                     7417
 Case1:13-cv-05691-JBS-KMW
Case  1:13-cv-05691-JHR-KMW Document
                             Document178
                                      299-2   Filed
                                          Filed     10/18/19
                                                 05/17/19    Page
                                                           Page    129
                                                                75 of   of PageID:
                                                                      113  186 PageID:
                                                                                   2908
                                      7418
Case1:13-cv-05691-JBS-KMW
Case 1:13-cv-05691-JHR-KMW Document
                            Document178
                                     299-2Filed
                                             Filed 10/18/19Page
                                                05/17/19     Page
                                                                76 130 of 186
                                                                   of 113     PageID:
                                                                          PageID: 2909
                                     7419
Case1:13-cv-05691-JBS-KMW
Case 1:13-cv-05691-JHR-KMW Document
                            Document178
                                     299-2Filed
                                             Filed 10/18/19Page
                                                05/17/19     Page
                                                                77 131 of 186
                                                                   of 113     PageID:
                                                                          PageID: 2910
                                     7420
 Case1:13-cv-05691-JBS-KMW
Case  1:13-cv-05691-JHR-KMW Document
                             Document178
                                      299-2   Filed
                                          Filed     10/18/19
                                                 05/17/19    Page
                                                           Page    132
                                                                78 of   of PageID:
                                                                      113  186 PageID:
                                                                                   2911
                                      7421
 Case1:13-cv-05691-JBS-KMW
Case   1:13-cv-05691-JHR-KMWDocument
                             Document 299-2
                                     178 FiledFiled 10/18/19
                                               05/17/19      Page
                                                          Page     133
                                                               79 of 113ofPageID:
                                                                           186 PageID:
                                                                                  2912
                                      7422
Case
Case 1:13-cv-05691-JBS-KMW
     1:13-cv-05691-JHR-KMW Document
                           Document 178
                                    299-2Filed 05/17/19
                                            Filed 10/18/19Page 80134
                                                            Page of 113 PageID:
                                                                     of 186     2913
                                                                            PageID:
                                    7423
 Case1:13-cv-05691-JBS-KMW
Case   1:13-cv-05691-JHR-KMWDocument
                             Document 299-2
                                     178 FiledFiled 10/18/19
                                               05/17/19      Page
                                                          Page     135
                                                               81 of 113ofPageID:
                                                                           186 PageID:
                                                                                  2914
                                      7424
Case 1:13-cv-05691-JBS-KMW
     1:13-cv-05691-JHR-KMW Document
                           Document 178
                                    299-2Filed  05/17/19
                                            Filed 10/18/19Page 82136
                                                            Page  of 113  PageID:
                                                                      of 186      2915
                                                                             PageID:
                                    7425
Case 1:13-cv-05691-JHR-KMW Document 299-2 Filed 10/18/19 Page 137 of 186 PageID:
                                    7426
Case
Case 1:13-cv-05691-JBS-KMW
     1:13-cv-05691-JHR-KMW Document
                           Document 178
                                    299-2Filed  05/17/19
                                            Filed 10/18/19Page 84138
                                                            Page  of 113  PageID:
                                                                      of 186      2917
                                                                             PageID:
                                    7427
 Case1:13-cv-05691-JBS-KMW
Case  1:13-cv-05691-JHR-KMW Document
                             Document 299-2
                                     178 FiledFiled 10/18/19
                                                05/17/19     Page
                                                          Page     139
                                                               85 of   ofPageID:
                                                                     113 186 PageID:
                                                                                 2918
                                      7428
Case
Case 1:13-cv-05691-JBS-KMW
     1:13-cv-05691-JHR-KMW Document
                           Document 178
                                    299-2Filed  05/17/19
                                            Filed 10/18/19Page 86140
                                                            Page  of 113  PageID:
                                                                      of 186      2919
                                                                             PageID:
                                    7429
 Case
Case   1:13-cv-05691-JHR-KMWDocument
     1:13-cv-05691-JBS-KMW   Document  299-2
                                     178  FiledFiled 10/18/19
                                                05/17/19      Page
                                                           Page 87 of141
                                                                      113ofPageID:
                                                                            186 PageID:
                                                                                   2920
                                      7430
Case1:13-cv-05691-JBS-KMW
Case 1:13-cv-05691-JHR-KMW Document
                            Document178
                                     299-2Filed
                                             Filed 10/18/19Page
                                                05/17/19     Page
                                                                88 142 of 186
                                                                   of 113     PageID:
                                                                          PageID: 2921
                                     7431
 Case1:13-cv-05691-JBS-KMW
Case   1:13-cv-05691-JHR-KMWDocument
                             Document 299-2
                                     178 FiledFiled 10/18/19
                                               05/17/19      Page
                                                          Page     143
                                                               89 of 113ofPageID:
                                                                           186 PageID:
                                                                                  2922
                                      7432
Case
Case 1:13-cv-05691-JBS-KMW
     1:13-cv-05691-JHR-KMW Document
                           Document 178
                                    299-2Filed  05/17/19
                                            Filed 10/18/19Page 90144
                                                            Page  of 113  PageID:
                                                                      of 186      2923
                                                                             PageID:
                                    7433
 Case1:13-cv-05691-JBS-KMW
Case   1:13-cv-05691-JHR-KMWDocument
                             Document 299-2
                                     178 FiledFiled 10/18/19
                                               05/17/19      Page
                                                          Page     145
                                                               91 of 113ofPageID:
                                                                           186 PageID:
                                                                                  2924
                                      7434
Case 1:13-cv-05691-JBS-KMW
Case 1:13-cv-05691-JHR-KMW Document
                           Document178
                                    299-2Filed
                                            Filed 10/18/19Page
                                               05/17/19     Page
                                                               92 146 of 186
                                                                  of 113     PageID:
                                                                         PageID: 2925
                                    7435
 Case1:13-cv-05691-JBS-KMW
Case   1:13-cv-05691-JHR-KMWDocument
                             Document  299-2
                                     178  FiledFiled 10/18/19
                                                05/17/19      Page
                                                           Page 93 of147
                                                                      113ofPageID:
                                                                            186 PageID:
                                                                                   2926
                                      7436
Case 1:13-cv-05691-JBS-KMW
Case 1:13-cv-05691-JHR-KMW Document
                           Document178
                                    299-2Filed
                                            Filed 10/18/19Page
                                               05/17/19     Page
                                                               94 148 of 186
                                                                  of 113     PageID:
                                                                         PageID: 2927
                                    7437
 Case1:13-cv-05691-JBS-KMW
Case   1:13-cv-05691-JHR-KMWDocument
                             Document  299-2
                                     178  FiledFiled 10/18/19
                                                05/17/19      Page
                                                           Page 95 of149
                                                                      113ofPageID:
                                                                            186 PageID:
                                                                                   2928
                                      7438
Case 1:13-cv-05691-JBS-KMW
Case 1:13-cv-05691-JHR-KMW Document
                           Document178
                                    299-2Filed
                                            Filed 10/18/19Page
                                               05/17/19     Page
                                                               96 150 of 186
                                                                  of 113     PageID:
                                                                         PageID: 2929
                                    7439
 Case
Case   1:13-cv-05691-JHR-KMWDocument
     1:13-cv-05691-JBS-KMW   Document  299-2
                                     178  FiledFiled 10/18/19
                                                05/17/19   PagePage
                                                                97 of151
                                                                      113ofPageID:
                                                                            186 PageID:
                                                                                   2930
                                       7440
Case 1:13-cv-05691-JBS-KMW
Case 1:13-cv-05691-JHR-KMW Document
                           Document178
                                    299-2Filed
                                            Filed 10/18/19Page
                                               05/17/19     Page
                                                               98 152 of 186
                                                                  of 113     PageID:
                                                                         PageID: 2931
                                    7441
 Case
Case   1:13-cv-05691-JHR-KMWDocument
     1:13-cv-05691-JBS-KMW   Document  299-2
                                     178  FiledFiled 10/18/19
                                                05/17/19      Page
                                                           Page 99 of153
                                                                      113ofPageID:
                                                                            186 PageID:
                                                                                   2932
                                      7442
 Case1:13-cv-05691-JBS-KMW
Case  1:13-cv-05691-JHR-KMW Document
                             Document178
                                      299-2   Filed
                                          Filed     10/18/19
                                                 05/17/19    Page
                                                           Page 100154  of 186
                                                                    of 113     PageID:
                                                                            PageID: 2933
                                      7443
 Case
Case   1:13-cv-05691-JHR-KMWDocument
     1:13-cv-05691-JBS-KMW    Document 299-2
                                     178  FiledFiled 10/18/19
                                                05/17/19   PagePage 155
                                                                101 of   of PageID:
                                                                       113  186 PageID:
                                                                                    2934
                                       7444
 Case1:13-cv-05691-JBS-KMW
Case  1:13-cv-05691-JHR-KMW Document
                             Document178
                                      299-2   Filed
                                          Filed     10/18/19
                                                 05/17/19    Page
                                                           Page 102156  of 186
                                                                    of 113     PageID:
                                                                            PageID: 2935
                                      7445
 Case
Case   1:13-cv-05691-JHR-KMWDocument
     1:13-cv-05691-JBS-KMW    Document 299-2
                                     178  FiledFiled 10/18/19
                                                05/17/19   PagePage 157
                                                                103 of   of PageID:
                                                                       113  186 PageID:
                                                                                    2936
                                       7446
 Case1:13-cv-05691-JBS-KMW
Case   1:13-cv-05691-JHR-KMWDocument
                             Document  299-2
                                     178  FiledFiled 10/18/19
                                                05/17/19      Page
                                                           Page 104 158 of 186
                                                                    of 113     PageID:
                                                                           PageID: 2937
                                      7447
 Case1:13-cv-05691-JBS-KMW
Case  1:13-cv-05691-JHR-KMW Document
                             Document178
                                      299-2  Filed
                                         Filed     10/18/19
                                               05/17/19      Page
                                                          Page 105159  of 186
                                                                   of 113     PageID:
                                                                           PageID: 2938
                                      7448
 Case1:13-cv-05691-JBS-KMW
Case   1:13-cv-05691-JHR-KMWDocument
                             Document  299-2
                                     178  FiledFiled 10/18/19
                                                05/17/19      Page
                                                           Page 106 160 of 186
                                                                    of 113     PageID:
                                                                           PageID: 2939
                                      7449
  Case
Case    1:13-cv-05691-JHR-KMWDocument
     1:13-cv-05691-JBS-KMW     Document
                                      178299-2
                                           FiledFiled 10/18/19
                                                05/17/19   PagePage 161
                                                                107 of   of PageID:
                                                                       113  186 PageID:
                                                                                    2940
                                         7450
 Case1:13-cv-05691-JBS-KMW
Case   1:13-cv-05691-JHR-KMWDocument
                             Document  299-2
                                     178  FiledFiled 10/18/19
                                                05/17/19      Page
                                                           Page 108 162 of 186
                                                                    of 113     PageID:
                                                                           PageID: 2941
                                      7451
  Case
Case   1:13-cv-05691-JHR-KMWDocument
     1:13-cv-05691-JBS-KMW    Document
                                     178299-2
                                          FiledFiled 10/18/19
                                                05/17/19  PagePage 163
                                                               109 of   of PageID:
                                                                      113  186 PageID:
                                                                                   2942
                                       7452
 Case1:13-cv-05691-JBS-KMW
Case  1:13-cv-05691-JHR-KMW Document
                             Document178
                                      299-2   Filed
                                          Filed     10/18/19
                                                05/17/19      Page
                                                           Page 110164  of 186
                                                                    of 113     PageID:
                                                                            PageID: 2943
                                      7453
  Case
Case    1:13-cv-05691-JHR-KMWDocument
     1:13-cv-05691-JBS-KMW     Document
                                      178299-2
                                           FiledFiled 10/18/19
                                                05/17/19   PagePage 165
                                                                111 of   of PageID:
                                                                       113  186 PageID:
                                                                                    2944
                                        7454
 Case1:13-cv-05691-JBS-KMW
Case  1:13-cv-05691-JHR-KMW Document
                             Document178
                                      299-2  Filed
                                         Filed     10/18/19
                                               05/17/19      Page
                                                          Page 112166  of 186
                                                                   of 113     PageID:
                                                                           PageID: 2945
                                      7455
 Case1:13-cv-05691-JBS-KMW
Case   1:13-cv-05691-JHR-KMWDocument
                             Document  299-2
                                     178  FiledFiled 10/18/19
                                                05/17/19      Page
                                                           Page 113 167 of 186
                                                                    of 113     PageID:
                                                                           PageID: 2946
                                      7456
Case 1:13-cv-05691-JHR-KMW Document 299-2 Filed 10/18/19 Page 168 of 186 PageID:
                                    7457




         Exhibit “G”
Case 1:13-cv-05691-JHR-KMW Document 299-2 Filed 10/18/19 Page 169 of 186 PageID:
                                    7458
Case 1:13-cv-05691-JHR-KMW Document 299-2 Filed 10/18/19 Page 170 of 186 PageID:
                                    7459
Case 1:13-cv-05691-JHR-KMW Document 299-2 Filed 10/18/19 Page 171 of 186 PageID:
                                    7460
Case 1:13-cv-05691-JHR-KMW Document 299-2 Filed 10/18/19 Page 172 of 186 PageID:
                                    7461
Case 1:13-cv-05691-JHR-KMW Document 299-2 Filed 10/18/19 Page 173 of 186 PageID:
                                    7462
Case 1:13-cv-05691-JHR-KMW Document 299-2 Filed 10/18/19 Page 174 of 186 PageID:
                                    7463
Case 1:13-cv-05691-JHR-KMW Document 299-2 Filed 10/18/19 Page 175 of 186 PageID:
                                    7464
Case 1:13-cv-05691-JHR-KMW Document 299-2 Filed 10/18/19 Page 176 of 186 PageID:
                                    7465
Case 1:13-cv-05691-JHR-KMW Document 299-2 Filed 10/18/19 Page 177 of 186 PageID:
                                    7466
Case 1:13-cv-05691-JHR-KMW Document 299-2 Filed 10/18/19 Page 178 of 186 PageID:
                                    7467
Case 1:13-cv-05691-JHR-KMW Document 299-2 Filed 10/18/19 Page 179 of 186 PageID:
                                    7468
Case 1:13-cv-05691-JHR-KMW Document 299-2 Filed 10/18/19 Page 180 of 186 PageID:
                                    7469
Case 1:13-cv-05691-JHR-KMW Document 299-2 Filed 10/18/19 Page 181 of 186 PageID:
                                    7470
Case 1:13-cv-05691-JHR-KMW Document 299-2 Filed 10/18/19 Page 182 of 186 PageID:
                                    7471
Case 1:13-cv-05691-JHR-KMW Document 299-2 Filed 10/18/19 Page 183 of 186 PageID:
                                    7472
Case 1:13-cv-05691-JHR-KMW Document 299-2 Filed 10/18/19 Page 184 of 186 PageID:
                                    7473
Case 1:13-cv-05691-JHR-KMW Document 299-2 Filed 10/18/19 Page 185 of 186 PageID:
                                    7474
Case 1:13-cv-05691-JHR-KMW Document 299-2 Filed 10/18/19 Page 186 of 186 PageID:
                                    7475
